

THIRD AMENDMENT TO
MASTER REPURCHASE AGREEMENT
THIS THIRD AMENDMENT TO MASTER REPURCHASE AGREEMENT (the “Amendment”), dated as
of January 24, 2014, is made and entered into among PULTE MORTGAGE LLC (the
“Seller”), COMERICA BANK (“Comerica”), as agent (in such capacity, the “Agent”)
and a Buyer, and the other financial institutions from time to time signatories
thereto (the “Buyers”).
RECITALS:
A.    The Agent, the Seller and the Buyers are parties to that certain Master
Repurchase Agreement dated as of September 28, 2012, as amended by a First
Amendment dated September 13, 2013, and a Second Amendment dated January 9, 2014
(as amended or otherwise modified from time to time, the “Repurchase
Agreement”).
B.    The Agent, the Seller and the Buyers now desire to further amend certain
provisions of the Repurchase Agreement as set forth herein.
AGREEMENT:
In consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:
1.Capitalized terms used and not otherwise defined in this Amendment have the
meanings specified in the Repurchase Agreement.
2.    Section 2.6(b) of the Repurchase Agreement is amended and restated to read
in its entirety as follows:
(b)    Provided Seller has not reduced or terminated the Maximum Aggregate
Commitment under paragraph (a) of this Section (other than the reduction in the
Maximum Aggregate Commitment made pursuant to the Second Amendment to Master
Repurchase Agreement by and among Agent, Seller and Buyers dated as of January
9, 2014 [the “Second Amendment”]), the Seller shall have a one-time option,
without premium or penalty, upon not less than five (5) Business Days prior
written notice to the Agent, to increase the Maximum Aggregate Commitment
ratably to One Hundred Fifty Million Dollars ($150,000,000). If Seller reduces
or terminates the Maximum Aggregate Commitment under paragraph (a) of this
Section (other than the reduction in the Maximum Aggregate Commitment made
pursuant to the Second Amendment), Seller’s rights under this paragraph (b)
shall automatically terminate.
3.    Reassertion of Representations and Warranties, No Default. The Seller
hereby represents and warrants that on and as of the date hereof and after
giving effect to this Amendment (a) all of the representations and warranties
contained in the Repurchase Agreement are true, correct and complete in all
material respects as of the date hereof as though made on and as of such date,
except for changes permitted by the terms of the Repurchase Agreement, and (b)
no Default or Event of Default has occurred and is continuing.
4.    Authority, No Conflict, No Consent Required. The Seller represents and
warrants that the Seller has the limited liability company power and authority
to enter into this Amendment and has duly authorized as appropriate the
execution and delivery of this Amendment by proper limited liability company
action and none of the agreements contained herein contravene or constitute a
default under any material agreement, instrument or indenture to which the
Seller is a party or a signatory or any provision of the Seller’s Articles of
Organization, Operating Agreement or any requirement of law, or result in the
imposition of any Lien on any of its property under any agreement binding on or
applicable to the Seller or any of its property except, if any, in favor of the
Buyers. The Seller represents and warrants that no consent, approval or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Seller of this Amendment or the performance of
obligations of the Seller herein described, except for those which the Seller
has obtained or provided and as to which the Seller has delivered certified
copies of documents evidencing each such action to the Buyers.
5.    No Adverse Claim. The Seller hereby warrants, acknowledges and agrees that
no events have taken place and no circumstances exist at the date hereof which
would give the Seller a basis to assert a defense, offset or counterclaim to any
claim of the Agent or the Buyers with respect to the Seller’s obligations under
the Repurchase Agreement as amended by this Amendment.
6.    Conditions Precedent. The effectiveness of the amendments hereunder shall
be subject to satisfaction of the following conditions precedent:
(a)
Receipt by the Agent of this Amendment duly executed by the Seller, the Agent
and the Buyers.

7.    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Repurchase Agreement and the other Repurchase Documents and except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Repurchase Agreement and each other Repurchase Document are ratified and
confirmed and shall continue in full force and effect.
8.    Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
9.    Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
are hereby amended so that any reference in such Repurchase Documents to the
Repurchase Agreement shall mean a reference to the Repurchase Agreement as
amended and modified hereby.
10.    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Michigan as applicable to the
Repurchase Agreement.
11.    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller and their respective successors
and assigns, except that the Seller may not assign or transfer any of its rights
or obligations hereunder without the prior written consent of each of the
Buyers.
12.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.
13.    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
14.    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.
[Remainder of This Page Intentionally Left Blank]




In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.
PULTE MORTGAGE LLC
as Seller and Servicer


By: /s/ Scott E. Harris    
Name: Scott E. Harris    
Title: SVP, CFO         


COMERICA BANK
as Agent, Lead Arranger and a Buyer


By:    /s/ Trey Worley            
Name:     Trey Worley            
Title:    Senior Vice President            


BMO HARRIS BANK N.A.


By:    /s/ Catherine Blaesing            
Name:     Catherine Blaesing            
Title:     Director                



ASSOCIATED BANK, N.A.


By:    /s/ Jamie Boney            
Name:     Jamie Boney            
Title:    Vice President                



WESTERN ALLIANCE BANK


By:    /s/ Albert Thuma            
Name:     Albert Thuma            
Title:    VP Specialty Lending        


































    

Detroit_3092312_1